 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   CARL CHRISTIAN,                                   Case No. 1:18-cv-01173-DAD-BAM (PC)
12                      Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                       MOTION TO DISMISS THIS ACTION
13          v.
                                                       (ECF No. 13)
14   CLARK, et al.,
15                      Defendants.
16

17          Plaintiff Carl Christian (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. § 1983. On October 10, 2018, the Court issued

19   a screening order granting Plaintiff leave to file a first amended complaint within thirty days.

20   (ECF No. 11.) Following Plaintiff’s failure to file an amended complaint or otherwise

21   communicate with the Court, the undersigned issued findings and recommendations

22   recommending dismissal of this action, with prejudice, for failure to state a claim, failure to obey

23   a Court order, and failure to prosecute. (ECF No. 12.)

24          On December 11, 2018, in lieu of objections, Plaintiff filed a request to dismiss this action

25   in order to avoid receiving a “strike.” (ECF No. 13.) Plaintiff explains that he is unable to

26   properly access the law library and due to his administrative segregation status, he is unable to

27   properly litigate. (Id.) The Court construes the filing as a request to voluntarily dismiss this

28   action, without prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
                                                       1
 1          “[U]nder Rule 41(a)(1)(i), a plaintiff has an absolute right to voluntarily dismiss his action

 2   prior to service by the defendant of an answer or a motion for summary judgment.” Commercial

 3   Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999) (quotation and

 4   citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is

 5   required, the parties are left as though no action had been brought, the defendant can’t complain,

 6   and the district court lacks jurisdiction to do anything about it.” Id. at 1078. No defendant has

 7   been served in this action and no defendant has filed an answer or motion for summary

 8   judgment.

 9          Accordingly, this action is terminated by operation of law without further order from the

10   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

11   motions and deadlines, and close this case.

12
     IT IS SO ORDERED.
13

14      Dated:     December 27, 2018                           /s/ Barbara   A. McAuliffe              _
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
